Appellant filed his bill in equity in the circuit court of Jersey county to redeem from the sheriff's sale hereinafter mentioned, his undivided one-fourth interest in approximately 240 acres of land in Jersey county. Subsequently an amendment was made to the bill. The defendants to the bill are Frank S. Parsell, and Byron L. McDow as sheriff of Jersey county.
The facts disclosed and admitted by the pleadings are substantially as follows: Appellant was the owner of an undivided one-fourth interest subject to the life estate of his mother, Delia C. Parsell, in the whole 240-acre tract, the remaining interests in the tract, subject to the life estate, being owned by the appellant's two sisters and the heirs of a deceased brother. On June 4, 1932, the sheriff, under an execution against appellant, his wife and his mother in favor of the Jersey State Bank of Jerseyville, for the sum of $1345.30, with interest and costs accrued, sold all *Page 184 
interest of appellant in the premises, as well as all interest of the life tenant in the whole of said premises, for the sum of $2650. Appellant's wife had only her inchoate interest as a wife in the premises. Frank S. Parsell, an appellee herein, was the purchaser at the sale. Within twelve months from the date of the sale appellant offered by way of redemption from such sale of his interest in the premises the sum of $1200, plus interest for one year at six per cent. Appellee Frank S. Parsell refused to accept this sum and denied that appellant could make redemption of his interest alone, without paying the total sale price of $2650, Plus interest at six per cent, and refused to accept the amount tendered or to permit any redemption for less than the whole sale price, plus interest accrued. Appellant offered and agreed by his bill as amended to pay whatever amount might be found due to the said appellee in redemption of such undivided one-fourth interest, with legal interest on such sum from the date of sale. The sheriff was defaulted. Appellee Frank S. Parsell filed his general demurrer to the bill as amended. The demurrer was sustained and the bill as amended was dismissed for want of equity. The cause is brought here on appeal direct to this court.
At the time the bill was filed no deed had been issued by the sheriff for the interest of appellant in the premises. If the right to redeem is established by appellant the decree would simply permit such redemption, leaving the title, so far as appellant's interest in the premises is concerned, in him, where it was at the time of the filing of the bill. It is therefore obvious that a freehold is not involved.Gage v. Starkweather, 103 Ill. 559; Sanford v. Kane, 127 id. 591.
The cause is hereby ordered transferred to the Appellate Court for the Third District.
Cause transferred. *Page 185